Order entered August 25, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00897-CV

                                  RIYAAZ TAYOB, Appellant

                                                 V.

                               QUARTERSPOT, INC., Appellee

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-00667-2015

                                             ORDER
       Before the Court is Collin County Clerk Stacey Kemp’s August 20, 2015 request for

extension of time to file the clerk’s record. Ms. Kemp explains the clerk’s record has not been

filed because appellant has failed to pay the $48 clerk’s fee. We GRANT the request and

ORDER appellant to pay the fee no later than September 3, 2015. We further ORDER Ms.

Kemp to file, no later than September 14, 2015, either the clerk’s record or written verification

that appellant has not paid the fee. Because nothing reflects appellant is allowed to proceed

without advance payment of costs, appellant is cautioned that failure to timely pay the fee will

result in dismissal of this appeal without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b),(c).


                                                        /s/   CRAIG STODDART
                                                              JUSTICE